DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 12/15/2021.
Reasons for Allowance
3.	Claims 1, 3-16 and 18-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an image processing method and a display device; wherein independent claims 1, 15 and 16 identify the distinct limitations “for a target actual pixel, determining a rendering mode for calculating the grayscale data of each actual sub-pixel of the target actual pixel according to whether there is a specified detail feature in a pixel area where target theoretical pixels corresponding to the target actual pixel are located, includes: when there is not a specified detail feature in the pixel area where target theoretical pixels are located, for a target actual sub-pixel of the target actual pixel, obtaining a weighted average of grayscale data of the same-color theoretical sub-pixels in the target theoretical pixels; determining grayscale data of the target actual sub-pixel according to the weighted average of grayscale data of the same-color theoretical sub-pixels”.



.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693